                       Exhibit 14




Case 2:17-cv-00028-JPJ-PMS Document 52-1 Filed 11/14/18 Page 1 of 4 Pageid#: 1370
                                                        48 FR 48826
                                                         October 21, 1983
                                                      Rules and Regulations


Reporter
48 FR 48826

Federal Register > 1983 > October > October 21, 1983 > Rules and Regulations > FEDERAL
REGISTER

Title: Water Pollution Control; National Pollutant Discharge Elimination System; Transfer of Authority Over Coal
Mining and Reclamation Facilities Between State Agencies; Virginia
Action: Notice of final rule.

Agency
FEDERAL REGISTER


Identifier: [WH-FRL 2456-2]



Administrative Code Citation
40 CFR Part 123

Synopsis


SUMMARY: This rule approves the transfer of certain water discharge regulatory responsibilities from one Virginia
State Agency to another without any change in the substance of those responsibilities. Currently the Virginia State
Water Control Board (SWCB) administers the National Pollutant Discharge Elimination System (NPDES) permitting
program for regulating all discharges of pollutants to waters within Virginia. This rule will approve transfer of the
NPDES authority for regulating pollutant discharges from coal mining and reclamation facilities from the SWCB to
the Virginia Department of Conservation and Economic Development, Division of Mined Land Reclamation (DMLR),
which is already charged with other regulatory responsibilities for these facilities.

Text

SUPPLEMENTARY INFORMATION: On March 31, 1975, the Commonwealth of Virginia was given approval by the
Environmental Protection Agency (EPA) to administer the National Pollutant Discharge Elimination System
(NPDES) permit program for regulating discharges of pollutants to waters within its boundaries. On December 15,
1981, the Commonwealth was conditionally approved to implement and administer the Surface Mining Control and
Reclamation Act of 1977 (SMCRA) for coal mining and reclamation operations within the Commonwealth. In
Virginia, the NPDES permit program is administered by the State Water Control Board (SWCB) and the SMCRA


  Case 2:17-cv-00028-JPJ-PMS Document 52-1 Filed 11/14/18
C:\Users\carrdj\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\5RNMUKI2\48            Page
                                                                                      FR 48826.docx     2 of 4 Pageid#: 1371
                                                                                                         Page 2 of 3
                                                     48 FR 48826

permit program is administered by the Department of Conservation and Economic Development, Division of Mined
Land Reclamation (DMLR).

For coal mining and reclamation facilities, the requirements of the NPDES and SMCRA permit programs are
overlapping and duplicative. To reduce confusion and duplication of effort, as well as to provide the coal industry
with "onestop" permitting, Virginia has requested that EPA approve a modification of its NPDES program to permit
DMLR to assume NPDES responsibilities related to coal mining currently performed by the SWCB. DMLR will then
issue to each qualifying coal mining or reclamation facility a single permit incorporating the requirements of both the
SMCRA and NPDES programs and will administer both Acts. SWCB will have the opportunity to review the permits
in order to concur in the effluent limitations or to impose any more stringent limitations necessary to maintain water
quality standards.

On September 21, 1982, EPA published a Notice of Proposed Rulemaking (47 FR 41599) which proposed to
transfer NPDES responsibilities for coal mines to DMLR. No public comments were received.

Based on the foregoing, it is the decision of the Administrator of EPA to modify the Commonwealth of Virginia's
NPDES authorization to allow implementation of the portion of the program described above by the DMLR instead
of by the SWCB. No substantive rights or obligations of any person will be affected by this amendment. The
Administrator's decision to approve the proposed amendment has been based on the apparent need for such a
revision, the lack of public comments received, and on a determination that the amendment meets the requirement
of the Clean Water Act and 40 CFR 123.62.

This notice incorporates by reference the Memorandum of Agreement signed on July 17, 1981 by Mr. Fred Walker
(Director of the Department of Conservation and Economic Development) and Mr. R. V. Davis (Executive
Secretary, SWCB). The Memorandum sets forth the joint permitting plan described above.

Review Under Executive Order 12291 and the Regulatory Flexibility Act

The Office of Management and Budget has exempted this action from the OMB review requirements of Executive
Order 12291 pursuant to Section 8(b) of that Order.

Pursuant to Section 605(d) of the Regulatory Flexibility Act (5 U.S.C. 601 et. seq. ), I certify that this State program
revision will not have a significant impact on a substantial number of small entities. Revision of the Virginia NPDES
program establishes no new substantive requirements, but merely transfers responsibilities for administration of the
program from one State agency to another.

Dated: September 28, 1983.

William D. Ruckelshaus,

Administrator.
[FR Doc. 83-28709 Filed 10-20-83; 8:45 am]

BILLING CODE 6560-50-M

Dates


DATE: This rule will become effective October 21, 1983.

Contacts

 C:\Users\carrdj\AppData\Local\Micr
 osoft\Windows\INetCache\Content.
 Outlook\5RNMUKI2\48 FR
 Case    2:17-cv-00028-JPJ-PMS
 48826.docx                              Document 52-1 Filed 11/14/18 Page 3 of 4 Pageid#: 1372
                                                                                   Page 3 of 3
                                              48 FR 48826

FOR FURTHER INFORMATION CONTACT:Marilyn Goode, Permits Division (EN-336), U.S. Environmental
Protection Agency, 401 M St. SW., Washington, D.C. 20460, 202-426-7010.


FEDERAL REGISTER



 End of Document




 C:\Users\carrdj\AppData\Local\Micr
 osoft\Windows\INetCache\Content.
 Outlook\5RNMUKI2\48 FR
 Case    2:17-cv-00028-JPJ-PMS
 48826.docx                           Document 52-1 Filed 11/14/18 Page 4 of 4 Pageid#: 1373
